 

Case 1:18-cv-00769-GBD Document 88 Filed 12/14/20 Page iof1

 

  
    
 
 

 

were

 

avi 2

 

pm wesc
=

 

 

UNITED STATES DISTRICT COURT ens ATIVOR sa tay
SOUTHERN DISTRICT OF NEW YORK | oN © 7 i
eee ee ee ee ee ee ee ee ee ee ee ee ee ee ee eee x ‘ore j 4 2020
MARK MAZER, : 4

Petitioner,

ORDER
-against-
18 Civ. 769 (GBD)

UNITED STATES OF AMERICA,

Respondent.

GEORGE B. DANIELS, United States District Judge:

The Government is directed to obtain all medical records pertaining to Petitioner from
Duke University Medical Center and FMC Butner and provide such records to defense counsel.
Petitioner’s request for immediate release from BOP custody is DENIED, without prejudice to
renew such a motion upon receipt and review of the referenced medical records.
Dated: New York, New York

December 14, 2020
SO ORDERED.

Girspy B Donrk

GFR B. DANIELS
ed States District Judge

 

 
